Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 22, 1993, which ruled that claimant was entitled to receive unemployment insurance benefits.
There is substantial evidence in the record to support the Board’s determination that claimant’s employment as a telephone receptionist came to an end under nondisqualifying circumstances. While claimant was discharged for making what the employer considered to be an excessive number of personal telephone calls from her desk, the record reveals that a certain amount of personal calls were allowed by the employer and the amount that would be considered excessive was not clearly relayed to claimant. Accordingly, the issue was, for all practical purposes, left to claimant’s judgment and the Board rationally determined that her exercise of that judgment in this case did not constitute misconduct.
Mercure, J. P., White, Casey, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.